DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on December 24, 2020, the specification and abstract were amended.  Claims 4-6 were amended.
Claims 1-9 are pending, of which claims 1 and 7 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. PCT/JP2019/022105 filed on 06/04/2019.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 12/24/2020 and 08/24/2021 have been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 3, replace “an NC device” with “a numerically control (NC) device”.
Claim 1, line 20, insert “wherein” before “the tool path”.
Claim 1, line 20, replace “corresponding” with “corresponds”.
Claim 1, line 20, replace “having” with “has”.
Appropriate correction is respectfully requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 2, 4, 5, and 6 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a tool radius compensation amount calculation unit”, “a machining path calculation unit”, “a drive control unit”, “a machining unit”, and “a tool path control unit”.  
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0033]-[0035], [0044], and [0067] of the Specification, as published, the “tool radius compensation amount calculation unit” is construed as a functional block of a numerical control that generates tool radius compensation information TC for compensating the tool radius of the cutting tool configured to cut the workpiece W based on the machining program PP and the machining condition CP.  The tool radius compensation amount calculation unit 201 generates the tool radius compensation information TC based on the recognized tool path TP, a path NP of the nozzle 106 (hereinafter, referred to as the nozzle path NP), and a cutting travelling direction DT.  
For purposes of examination and in accord with FIGS. 1, 2, and 5 and paragraphs [0044]-[0047], and [0068] of the Specification, as published, the “machining path calculation unit” is construed as a functional block of a numerical control that generates a tool radius compensation control signal TS based on the translation result, the machining program PP, the machining condition CP, the tool radius compensation information TC, and the determined cutting compensation condition.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0047]-[0050], and [0069] of the Specification, as published, the “drive control unit” is construed as a 
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0021]-[0027] of the Specification, as published, the “machining unit” is construed as a functional block of a numerical control that cuts the workpiece by changing a relative position of the workpiece and cuts the workpiece with a non-circular tool path.
For purposes of examination and in accord with FIGS. 1 and 2 and paragraphs [0027] and [0050]-[0052] of the Specification, as published, the “tool path control unit” is construed as a functional block of a numerical control that functions as a beam vibration mechanism that vibrates, in a non-circular vibration pattern, the laser beam traveling in the machining unit 104 and emitted from the opening portion 105. As the tool path control unit 300 vibrates the laser beam in the non-circular vibration pattern, the machining unit 104 cuts the workpiece W with the non-circular tool path.
The recitations of claim 2 simply adds more detail to or are cumulative to the cutting machine of independent claim 1.  
Referring to claims 4 and 5, these claims recite the claim limitation “a drive unit”.  
For purposes of examination and in accord with FIG. 3A and FIG. 3B and paragraphs [0054]-[0057] of the Specification, as published, the “drive unit” is construed as a functional block of a numerical control that reciprocally and rotationally vibrate the cylindrical lens 312 with an optical axis of the laser beam as a rotation axis, or reciprocally and linearly vibrate the cylindrical lens 312 in a direction orthogonal to the optical axis of the laser beam and in a radial direction of the cylindrical lens 312. The drive unit 313 vibrates the cylindrical lens 312 in a set vibration pattern.  The “drive unit” is also construed as a functional block of a numerical control that shift the optical axis of the focusing lens 325 from the optical axis of the laser beam.
Referring to claim 6, this claim recites the claim limitation “a first drive unit” and “a second drive unit”.  
For purposes of examination and in accord with FIG. 5 and paragraphs [0062]-[0064] of the Specification, as published, the “first drive unit” is construed as a functional block of a numerical control that reciprocally drives the scanning mirror 341 in a predetermined direction (for example, the X direction) within a predetermined angle range under the control of the drive control unit 203.  For purposes of examination and in accord with FIG. 5 and paragraphs [0062]-[0064] of the Specification, as published, the “second drive unit” is construed as a functional block of a numerical control that reciprocally drives the scanning mirror 343 in a direction different from the driving direction of the scanning mirror 341 (for example, the Y direction) within a predetermined angle range under the control of the drive control unit 203.
Because the referred claim limitations of claims 1-5 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (WO 2017199410 A1) (“Yamamoto”).  
Regarding independent claim 1, Yamamoto teaches:
A cutting machine comprising: Yamamoto: Page 1, seventh full paragraph (“… a laser processing machine for processing a workpiece by irradiating a laser light to a workpiece and forming a cut surface on the workpiece.”)
a machine main body configured to cut a workpiece; and Yamamoto: Page 3, second full paragraph (“As shown in FIG. 1, the laser processing machine 1 includes a workpiece supporting section 10 for supporting a workpiece W, a machining head 20 for irradiating the workpiece W with laser light L, a workpiece supporting section 10 And a processing head 20, a contact detection unit 50 for detecting that the processing target W and the processing head 20 are in contact with each other, a control device 40 as a correction value calculation device.”) Yamamoto: Page 3, fourth full paragraph (“The processing head 20 irradiates the laser light L to the workpiece W to form a cutting groove CD on the workpiece W for cutting the workpiece W.”)
an NC device configured to control the machine main body, wherein the NC device has: Yamamoto: Page 4, fourth full paragraph (“The control device 40 is a computer. The control unit 40 controls the relative moving unit 30 and the processing head 20 to form a cutting groove CD in the workpiece W and cuts a part of the object W to be processed.”)
a tool radius compensation amount calculation unit configured to generate tool radius compensation information for compensating a tool radius of a cutting tool configured to cut the workpiece based on a machining program and a machining condition set based on product shape information including dimensions and a shape of a final machined product obtained by cutting the workpiece; Yamamoto: Page 5, second full paragraph (“And a correction value calculating section 45 for measuring the half of the width DW of the cutting groove CD formed by the previously inputted processing condition to calculate the tool radius correction values ΔX, ΔY during machining. In the first embodiment, the correction value calculation unit 45 of the control device 40 calculates the tool radius correction values ΔX and ΔY in the X direction and the Y direction, respectively.”) Yamamoto: Page 5, first full paragraph (“The control device 40 is connected with an input device 41 for inputting information on each part PT in the workpiece W, a program PG for processing, and processing conditions.”) Yamamoto: Page 9, second full paragraph (“… the program PG 1 according to the first embodiment are processing position information …”) Yamamoto: Page 6, third full paragraph (“As shown in FIG. 4, the hole 100 formed in Embodiment 1 has a longitudinal direction parallel to the X direction and a short direction parallel to the Y direction. For this purpose, as shown in FIGS. 4 and 5, the cut surface CS formed on the inner surface of Which teaches “based on product shape information including dimensions”.) Yamamoto: Page 6, second full paragraph (“In the first embodiment, as shown in FIG. 4, the control device 40 cuts a part of the workpiece W into a rectangular shape to form a punched hole 100 at a position to become the remnant material BM, and the punched hole 100, the shape of cutting the part of the workpiece W is not limited to the rectangular shape.” Which teaches “based on …a shape of a final machined product obtained by cutting the workpiece”.) [The correction value calculation unit reads on “a tool radius compensation amount calculation unit”.  The program PG for processing reads on “a machining program” and the processing conditions read on “a machining condition”.]
a machining path calculation unit configured to generate a tool radius compensation control signal including a cutting compensation condition based on the machining program, the machining condition, and the tool radius compensation information; and Yamamoto: Page 5, second full paragraph and first full paragraph, Page 9, second full paragraph, and Page 6, third full paragraph and second full paragraph [As described above.] Yamamoto: Page 8, fifth full paragraph (“Therefore, the tool radius compensation value ΔX, which is a half of the width DW of the cutting groove CD in the X direction, can be calculated using the following equation 1, and it can be calculated using half of the width DW of the cutting groove CD in the Y direction The tool diameter correction value ΔY which is the dimension of the tool diameter can be calculated using the following equation 2.”) Yamamoto: Page 8, sixth paragraph (“…on the basis of the coordinates X1, X2, Y1, Y2 of the traveling route K1 which is the machining time position information and the coordinates Y3 ', Y4', X3 ', X4' which are the contact time position information, Is a tool diameter correction value calculation step for calculating the diameter correction values ΔX and ΔY.”) [The control device reads on “a machining path calculation unit”. The tool radius compensation value reads on “a tool radius compensation control signal”, which includes tool radius compensation in the X direction and Y direction for cutting which reads on “a cutting compensation condition”.] 
a drive control unit configured to generate a drive control signal for controlling the machine main body based on the tool radius compensation control signal, and Yamamoto: Page 9, first full paragraph (“Therefore, the laser processing machine 1, the control device 40, and the program PG 1 can calculate the tool diameter correction values ΔX, ΔY by providing the contact detection unit 50 in the laser processing machine 1, so that the tool diameter correction value…”) Yamamoto: Page 4, fourth full paragraph (“The control unit 40 controls the relative moving unit 30 and the processing head 20 to form a cutting groove CD in the workpiece W and cuts a part of the object W to be processed.”) Yamamoto: Page 8, fifth full paragraph and sixth paragraph [As described above.]
the machine main body has: a machining unit configured to cut the workpiece by changing a relative position thereof with respect to the workpiece; and Yamamoto: Page 1, seventh full paragraph (“The laser processing machine includes a processing head that irradiates a laser beam to a processing object and a correction value calculation device that calculates a tool diameter correction value during processing using the cut surface. The correction value calculates the correction value based on the processing position information indicating the position of the processing head with respect to the processing object when the cutting surface is formed on the processing object and the processing position information indicating the position of the processing head with respect to the processing target when the processing head contacts the cutting surface with the processing head.”) Yamamoto: Page 3, first full paragraph (“In the first embodiment, the workpiece W cut by the laser processing machine 1 into the part PT…”) Yamamoto: Page 5, second full paragraph (“…a control unit 44 for controlling the relative movement unit 30 and the processing head 20 at the time of processing, and a laser processing unit.”) [The laser processing machine reads on “a machining unit”.]
a tool path control unit configured to control a tool path based on the drive control signal, the tool path corresponding to the cutting tool and having a non-circular shape. Yamamoto: Page 1, seventh full paragraph, and Yamamoto: Page 5, second full paragraph [As described above.] [The control unit reads on “a tool path control unit”.  FIG. 2 and FIGS. 6-7 illustrate “control a tool path” as “having a non-circular shape”.]
Regarding independent claim 7, Yamamoto teaches:
A cutting method comprising: Yamamoto: Page 1, seventh full paragraph (“… a laser processing machine for processing a workpiece by irradiating a laser light to a workpiece and forming a cut surface on the workpiece.”)
setting a machining program and a machining condition based on product shape information including dimensions and a shape of a final machined product obtained by cutting a workpiece; Yamamoto: Page 5, second full paragraph (“And a correction value calculating section 45 for measuring the half of the width DW of the cutting groove CD formed by the previously inputted processing condition to calculate the tool radius correction values ΔX, ΔY during machining. In the first embodiment, the correction value calculation unit 45 of the control device 40 calculates the tool radius correction values ΔX and ΔY in the X direction and the Y direction, respectively.”) Yamamoto: Page 5, first full paragraph (“The control device 40 is connected with an input device 41 for inputting information on each part PT in the workpiece W, a program PG for processing, and processing conditions.”) Yamamoto: Page 9, second full paragraph (“… the program PG 1 according to the first embodiment are processing position information …”) Yamamoto: Page 6, third full paragraph (“As shown in FIG. 4, the hole 100 formed in Embodiment 1 has a longitudinal direction parallel to the X direction and a short direction parallel to the Y direction. For this purpose, as shown in FIGS. 4 and 5, the cut surface CS formed on the inner surface of the hole 100 has a first X direction cross section CSX 1 parallel to the X direction, a second X direction section parallel to the X direction CSX 2, a first Y direction cutting plane CSY 1 parallel to the Y direction, and a second Y direction cutting plane CSY 2 parallel to the Y direction.” Which teaches “based on product shape information including dimensions”.) Yamamoto: Page 6, second full paragraph (“In the first embodiment, as shown in FIG. 4, the control device 40 cuts a part of the workpiece W into a rectangular shape to form a punched hole 100 at a position to become the remnant material BM, and the punched hole 100, the shape of cutting the part of the workpiece W is not limited to the rectangular shape.” Which teaches “based on …a shape of a final machined product obtained by cutting the workpiece”.) [The program PG for processing reads on “a machining program” and the processing conditions read on “a machining condition”.]
generating tool radius compensation information for compensating a tool radius of a cutting tool configured to cut the workpiece based on the machining program and the machining condition; Yamamoto: Page 5, second full paragraph and first full paragraph, Page 9, second full paragraph, and Page 6, third full paragraph and second full paragraph [As described above.] 
generating a tool radius compensation control signal including a cutting compensation condition based on the machining program, the machining condition, and the tool radius compensation information; Yamamoto: Page 5, second full paragraph and first full paragraph, Page 9, second full paragraph, and Page 6, third full paragraph and second full paragraph [As described above.] Yamamoto: Page 8, fifth full paragraph (“Therefore, the tool radius compensation value ΔX, which is a half of the width DW of the cutting groove CD in the X direction, can be calculated using the following equation 1, and it can be calculated using half of the width DW of the cutting groove CD in the Y direction The tool diameter correction value ΔY which is the dimension of the tool diameter can be calculated using the following equation 2.”) Yamamoto: Page 8, sixth paragraph (“…on the basis of the coordinates X1, X2, Y1, Y2 of the traveling route K1 which is the machining time position information and the coordinates Y3 ', Y4', X3 ', X4' which are the contact time position information, Is a tool diameter correction value calculation step for calculating the diameter correction values ΔX and ΔY.”) [The tool radius compensation value reads on “generating a tool radius compensation control signal”, which includes tool radius compensation in the X direction and Y direction for cutting which reads on “a cutting compensation condition”.] 
generating a drive control signal for controlling a machine main body based on the tool radius compensation control signal; and Yamamoto: Page 9, first full paragraph (“Therefore, the laser processing machine 1, the control device 40, and the program PG 1 can calculate the tool diameter correction values ΔX, ΔY by providing the contact detection unit 50 in the laser processing machine 1, so that the tool diameter correction value…”) Yamamoto: Page 4, fourth full paragraph (“The control unit 40 controls the relative moving unit 30 and the processing head 20 to form a cutting groove CD in the workpiece W and cuts a part of the object W to be processed.”) Yamamoto: Page 8, fifth full paragraph and sixth paragraph [As described above.]
controlling a tool path based on the drive control signal, the tool path corresponding to a cutting tool configured to cut the workpiece and having a non-circular shape. Yamamoto: Page 1, seventh full paragraph (“The laser processing machine includes a processing head that irradiates a laser beam to a processing object and a correction value calculation device that calculates a tool diameter correction value during processing using the cut surface. The correction value calculating device calculates the correction value based on the processing position information indicating the position of the processing head with respect to the processing object when the cutting surface is formed on the processing object and the processing position information indicating the position of the processing head with respect to the processing target when the processing head contacts the cutting surface with the processing head.”) Yamamoto: Page 3, first full paragraph (“In the first embodiment, the workpiece W cut by the laser processing machine 1 into the part PT…”) Yamamoto: Page 5, second full paragraph (“…a control unit 44 for controlling the relative movement unit 30 and the processing head 20 at the time of processing, and a laser processing unit.”) [FIG. 2 and FIGS. 6-7 illustrate “controlling a tool path” as “having a non-circular shape”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Imai et al. (JP2011025272A) (“Imai”).
Regarding claim 2, this claim incorporates the rejection to claim 1.  Yamamoto further teaches:
The cutting machine according to claim 1, wherein 
the machine main body further includes a laser oscillator configured to be controlled by the NC device and generate a laser beam, Yamamoto: Page 1, seventh full paragraph (“…a laser processing machine for processing a workpiece by irradiating a laser light to a workpiece and forming a cut surface on the workpiece.”) Yamamoto: Page 3, second full paragraph (“As shown in FIG. 1, the laser processing machine 1 includes a workpiece supporting section 10 for supporting a workpiece W, a machining head 20 for irradiating the workpiece W with laser light L, a workpiece supporting section 10 And a processing head 20, a contact detection unit 50 for detecting that the processing target W and the processing head 20 are in contact with each other, a control device 40 as a correction value calculation device.”)
the machining unit has a nozzle attached at a tip portion of the machining unit and having an opening portion formed therein for radiating the laser beam to the workpiece, and Yamamoto: Page 3, fourth full paragraph (“The processing head 20 irradiates the laser light L to the workpiece W to form a cutting groove CD on the workpiece W for cutting the workpiece W. The machining head 20 cuts the workpiece W into the part PT and the remnant material BM. In the first embodiment, the tip 21 facing the workpiece W of the processing head 20 is formed to have a smaller diameter as it approaches the workpiece W. The tip 21 of the processing head 20 has a laser through hole 22 through which the laser beam L passes.”)
the tool path control unit is housed inside the machining unit, and …Yamamoto: FIG. 1 [As shown in FIG. 1, the control device is housed inside the laser processing machine.] 
Yamamoto does not expressly teach that the control unit “controls a path of a beam spot of the laser beam corresponding to the tool path by vibrating the laser beam emitted from the opening portion in a non-circular vibration pattern”.  However, Imai describes a method of eliminating a cross-sectional defect like an accelerating portion when controlling the vibration amplitude and frequency of a beam according to a feed rate. Imai teaches:
the tool path control unit …controls a path of a beam spot of the laser beam corresponding to the tool path by vibrating the laser beam emitted from the opening portion in a non-circular vibration pattern. Imai: Abstract (“A laser cutting device that vibrates about an axis, the laser cutting device controlling the frequency and amplitude of the vibration according to the value of the scanning speed, wherein the scanning speed value is different from a predetermined initial value. In the acceleration interval until the predetermined target value is reached, the intermediate value between the initial value and the target value is ignored, the frequency and amplitude of the vibration determined according to the initial value are maintained, and the static value at the target value is maintained. A laser cutting device that performs control to switch to the frequency and amplitude of the vibration according to a target value after waiting for a fixed value.”) [FIGS. 4-6 illustrate “a non-circular vibration pattern”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamamoto and Imai before them, to control a path of a beam spot of the laser beam corresponding to the tool path by vibrating the laser beam emitted from the opening portion in a non-circular vibration pattern as taught in Imai because the references are in the same field of endeavor as the claimed invention and they are focused on laser cutting.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the cutting ability and perform stable laser cutting without defects. (Imai Page 4, second full paragraph).
Regarding claim 3, this claim incorporates the rejection to claim 2.  Yamamoto further teaches:
The cutting machine according to claim 2, wherein the tool radius compensation information includes a path of the nozzle, a cutting traveling direction, and the tool path. Yamamoto: Page 6, first full paragraph (“…the control unit 40 calculates the tool radius correction values ΔX and ΔY in the X direction and the Y direction, respectively, by the correction value calculation unit 45.”) Yamamoto: Page 6, third and fourth paragraphs (“As shown in FIG. 4, the hole 100 formed in Embodiment 1 has a longitudinal direction parallel to the X direction and a short direction parallel to the Y direction. For this purpose, as shown in FIGS. 4 and 5, the cut surface CS formed on the inner surface of the hole 100 has a first X direction cross section CSX 1 parallel to the X direction, a second X direction section parallel to the X direction CSX2, a first Y direction cutting plane CSY 1 parallel to the Y direction, and a second Y direction cutting plane CSY2 parallel to the Y direction.  The control device 40, in step ST 1, shows the relative machining position of the machining head 20 relative to the workpiece W when the cut surfaces CSX 1, CSX 2, CSY 1, and CSY 2 of the punched hole 100 are formed, as shown in FIG. 5 The coordinates (X1, Y1) of the corner P1, the coordinates (X2, Y1) of the corner P2, the coordinates (X1, Y2) of the corner P3, and the coordinates (X2, Y2) of the corner P4 of the movement path K1 shown in FIG. get. The coordinates (X1, Y1) of the corner P1 of the traveling route K1, the coordinates (X2, Y1) of the corner P2, the coordinates (X1, Y2) of the corner P3 and the coordinates (X2, Y2) In the X direction and the Y direction from a preset origin in a plane defined by the X direction and the Y direction.”) Yamamoto: Page 3, fourth full paragraph (“The tip 21 of the processing head 20 has a laser through hole 22 through which the laser beam L passes.”)
Regarding claim 8, this claim incorporates the rejection to claim 7.  Yamamoto further teaches:
The cutting method according to claim 7, further comprising: 
moving a nozzle having an opening portion to an intended position based on the machining program and the machining condition;  Yamamoto: Page 3, fourth full paragraph (“The processing head 20 irradiates the laser light L to the workpiece W to form a cutting groove CD on the workpiece W for cutting the workpiece W. The machining head 20 cuts the workpiece W into the part PT and the remnant material BM. In the first embodiment, the tip 21 facing the workpiece W of the processing head 20 is formed to have a smaller diameter as it approaches the workpiece W. The tip 21 of the processing head 20 has a laser through hole 22 through which the laser beam L passes.”) Yamamoto: Page 5, first full paragraph (“The control device 40 is connected with an input device 41 for inputting information on each part PT in the workpiece W, a program PG for processing, and processing conditions. The processing conditions are the output of the laser light L, the frequency of the laser light L, the duty of the laser light L, the pressure of the laser gas, the focal position of the laser light L and the distance between the processing head 20 and the workpiece W at the time of processing.”) Yamamoto: Page 4, fourth full paragraph (“The control unit 40 controls the relative moving unit 30 and the processing head 20 to form a cutting groove CD in the workpiece W and cuts a part of the object W to be processed.”) Yamamoto: Page 8, fifth full paragraph (“Therefore, the tool radius compensation value ΔX, which is a half of the width DW of the cutting groove CD in the X direction, can be calculated using the following equation 1, and it can be calculated using half of the width DW of the cutting groove CD in the Y direction The tool diameter correction value ΔY which is the dimension of the tool diameter can be calculated using the following equation 2.”) Yamamoto: Page 8, sixth paragraph (“…on the basis of the coordinates X1, X2, Y1, Y2 of the traveling route K1 which is the machining time position information and the coordinates Y3 ', Y4', X3 ', X4' which are the contact time position information, Is a tool diameter correction value calculation step for calculating the diameter correction values ΔX and ΔY.”) [The position of the laser light based on the processing head program PG for processing the machine, which includes the processing head with the laser through hole, and the processing conditions read on “moving a nozzle having an opening portion to an intended position based on the machining program and the machining condition”.]
radiating a laser beam to the workpiece from the opening portion based on the machining program and the machining condition; and Yamamoto: Page 3, fourth full paragraph [As described above.]
Yamamoto does not expressly teach that the control unit “controlling a path of a beam spot of the laser beam corresponding to the tool path by vibrating the laser beam emitted from the opening portion in a non-circular vibration pattern”.  However, Imai describes a method of eliminating a cross-sectional defect like an accelerating portion when controlling the vibration amplitude and frequency of a beam according to a feed rate. Imai teaches:
controlling a path of a beam spot of the laser beam corresponding to the tool path by vibrating the laser beam emitted from the opening portion in a non-circular vibration pattern. Imai: Abstract (“A laser cutting device that vibrates about an axis, the laser cutting device controlling the frequency and amplitude of the vibration according to the value of the scanning speed, wherein the scanning speed value is different from a predetermined initial value. In the acceleration interval until the predetermined target value is reached, the intermediate value between the initial value and the target value is ignored, the frequency and amplitude of the vibration determined according to the initial value are maintained, and the static value at the target value is maintained. A laser cutting device that performs control to switch to the frequency and amplitude of the vibration according to a target value after waiting for a fixed value.”) [FIGS. 4-6 illustrate “a non-circular vibration pattern”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamamoto and Imai before them, to control a path of a beam spot of the laser beam corresponding to the tool path by vibrating the laser beam emitted from the opening portion in a non-circular vibration pattern as taught in Imai because the references are in the same field of endeavor as the claimed invention and they are focused on laser cutting.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the cutting ability and perform stable laser cutting without defects. (Imai Page 4, second full paragraph).
Regarding claim 9, this claim incorporates the rejection to claim 8.  Yamamoto further teaches:
The cutting method according to claim 8, wherein the tool radius compensation information includes a path of the nozzle, a cutting traveling direction, and the tool path. Yamamoto: Page 6, first full paragraph (“…the control unit 40 calculates the tool radius correction values ΔX and ΔY in the X direction and the Y direction, respectively, by the correction value calculation unit 45.”) Yamamoto: Page 6, third and fourth paragraphs (“As shown in FIG. 4, the hole 100 formed in Embodiment 1 has a longitudinal direction parallel to the X direction and a short direction parallel to the Y direction. For this purpose, as shown in FIGS. 4 and 5, the cut surface CS formed on the inner surface of the hole 100 has a first X direction cross section CSX 1 parallel to the X direction, a second X direction section parallel to the X direction CSX2, a first Y direction cutting plane CSY 1 parallel to the Y direction, and a second Y direction cutting plane CSY2 parallel to the Y direction.  The control device 40, in step ST 1, shows the relative machining position of the machining head 20 relative to the workpiece W when the cut surfaces CSX 1, CSX 2, CSY 1, and CSY 2 of the punched hole 100 are formed, as shown in FIG. 5 The coordinates (X1, Y1) of the corner P1, the coordinates (X2, Y1) of the corner P2, the coordinates (X1, Y2) of the corner P3, and the coordinates (X2, Y2) of the corner P4 of the movement path K1 shown in FIG. get. The coordinates (X1, Y1) of the corner P1 of the traveling route K1, the coordinates (X2, Y1) of the corner P2, the coordinates (X1, Y2) of the corner P3 and the coordinates (X2, Y2) In the X direction and the Y direction from a preset origin in a plane defined by the X direction and the Y direction.”) Yamamoto: Page 3, fourth full paragraph (“The tip 21 of the processing head 20 has a laser through hole 22 through which the laser beam L passes.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Imai, and further in view of Lasagni et al. (US Patent Publication No. 2014/0291308 A1) (“Lasagni”) and further in view of Matsumoto (JP2017029611A) (“Matsumoto”).
Regarding claim 4, this claim incorporates the rejection to claim 2.  Yamamoto and Imai do not expressly teach “the tool path control unit has: a cylindrical lens configured to deform the beam spot of the laser beam; and a drive unit configured to reciprocally and rotationally vibrate the cylindrical lens in a direction with an optical axis of the laser beam as a rotation axis, or reciprocally and linearly vibrate the cylindrical lens in a direction orthogonal to the optical axis of the laser beam and in a radial direction of the cylindrical lens”.  However, Lasagni describes a device (and a corresponding method) for the interference structuring of a planar sample, comprising a laser. Lasagni teaches:
The cutting machine according to claim 2, wherein the tool path control unit has: a cylindrical lens configured to deform the beam spot of the laser beam; and Lasagni: Paragraph [0008] (“The basic idea of the solution in accordance with the invention is based on a combination of different optical elements (prism, in particular biprism and focusing element, in particular cylindrical lens) with a movement and/or with a deflection of the laser beam and/or of the planar sample to be structured.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamamoto and Lasagni before them, to cylindrical lens configured to deform the beam spot of the laser beam as taught in Lasagni because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve moving the laser beam. (Lasagni Paragraph [0008]).
Yamamoto, Imai, and Lasagni do not expressly teach “a drive unit configured to reciprocally and rotationally vibrate the cylindrical lens in a direction with an optical axis of the laser beam as a rotation axis, or reciprocally and linearly vibrate the cylindrical lens in a direction orthogonal to the optical axis of the laser beam and in a radial direction of the cylindrical lens”.  However, Matsumoto teaches:
a drive unit configured to reciprocally and rotationally vibrate the cylindrical lens in a direction with an optical axis of the laser beam as a rotation axis, or reciprocally and linearly vibrate the cylindrical lens in a direction orthogonal to the optical axis of the laser beam and in a radial direction of the cylindrical lens. Matsumoto: Abstract (“…driving means for rotationally vibrating the cylinder lenses in synchronization with the scan angle of the scanning means.” Which reads on “rotationally vibrate the cylindrical lens in a direction with an optical axis of the laser beam as a rotation axis”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamamoto, Imai, Lasagni, and Matsumoto before them, to include a drive unit configured to reciprocally and rotationally vibrate the cylindrical lens in a direction with an optical axis of the laser beam as a rotation axis as taught in Matsumoto because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the image plane can be more accurately adjusted to the retinal surface, so that the image quality can be improved.  (Matsumoto Page 5, third paragraph from last).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Imai and further in view of Lasagni.
Regarding claim 5, this claim incorporates the rejection to claim 2.  Yamamoto and Imai do not expressly teach for the tool path control unit to have “a collimator lens configured to convert the laser beam into a parallel beam; a focusing lens configured to focus the laser beam having been converted into the parallel beam and apply the parallel beam to the workpiece; and a drive unit configured to drive the focusing lens to shift an optical axis of the focusing lens from an optical axis of the laser beam”.  However, Lasagni describes a device (and a corresponding method) for the interference structuring of a planar sample, comprising a laser. Lasagni teaches:
The cutting machine according to claim 2, wherein the tool path control unit has: 
a collimator lens configured to convert the laser beam into a parallel beam; Lasagni: Paragraph [0016] (“Collimators can also be used in the beam path … for generating sufficiently parallel beam paths.”)
a focusing lens configured to focus the laser beam having been converted into the parallel beam and apply the parallel beam to the workpiece; and Lasagni: Paragraph [0011] (“The incidence of the laser radiation on the focusing element or on the first prism (or on an optical element such as a collimator or a beam expander which is arranged before the focusing element and the first prism, but after the deflection element) can be designed such that the incident laser radiation sweeps over a predefined surface by the drive of the beam deflection elements.”)
a drive unit configured to drive the focusing lens to shift an optical axis of the focusing lens from an optical axis of the laser beam. Lasagni: Paragraph [0011] (“The exact positioning or angular setting of the individual beam deflection elements thus takes place using a galvanometer drive. The beam deflection elements in the beam path of the laser are preferably arranged before the focusing element and before the first prism are can be controlled (by the drive) such that the angle of incidence and/or the position of incidence of the laser radiation on the optical elements following the beam deflection elements, that is the beam path, can be varied. The incidence of the laser radiation on the focusing element or on the first prism (or on an optical element such as a collimator or a beam expander which is arranged before the focusing element and the first prism, but after the deflection element) can be designed such that the incident laser radiation sweeps over a predefined surface by the drive of the beam deflection elements. If the angle of incidence and/or position of incidence of the incident radiation is thus varied on the side of incidence, a shift (migration) of the interference region on the exit side (after the focusing element and the first prism) results accordingly so that a predefined surface region of the sample can be structured by material removal (material fusing, etc.), in the region of the migrating interference maxima.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamamoto, Imai, and Lasagni before them, for the tool path control unit to have a collimator lens configured to convert the laser beam into a parallel beam; a focusing lens configured to focus the laser beam having been converted into the parallel beam and apply the parallel beam to the workpiece; and a drive unit configured to drive the focusing lens to shift an optical axis of the focusing lens from an optical axis of the laser beam as taught in Lasagni because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification for the laser interference structuring of planar samples with which planar samples to be structured simply, reliably, with a clear increase in the processing speed and also while using laser systems having high pulse frequencies and low pulse energies.  (Lasagni Paragraph [0005]).
Regarding claim 6, this claim incorporates the rejection to claim 2.  Yamamoto and Imai do not expressly teach for “the tool path control unit has: first and second scanning mirrors configured to reflect the laser beam; a first drive unit configured to reciprocally drive the first scanning mirror in a predetermined direction within a predetermined angle range; and a second drive unit configured to reciprocally drive the second scanning mirror in a direction different from the driving direction of the first scanning mirror within a predetermined angle range”.  However, Lasagni describes a device (and a corresponding method) for the interference structuring of a planar sample, comprising a laser. Lasagni teaches:
The cutting machine according to claim 2, wherein the tool path control unit has: 
first and second scanning mirrors configured to reflect the laser beam; Lasagni: Paragraph [0011] (“The beam deflection elements—in particular mirrors or also reflecting prisms—are configured as rotational or pivotable and are arranged such that the laser radiation (or the beams thereof) is movable in at least one of the two aforesaid spatial directions.”) Lasagni: Paragraph [0008] (“The control of beam deflection elements with the aid of galvanometer drives is already known from the prior art (DE 10 2005 024 086 A1 or JP 2003-307700 A) ...”) Lasagni: Paragraph [0057] (“The two mirrors 8a, 8b are each pivotably arranged about an axis of rotation in a manner known to the skilled person such that a deflection of the laser beam 2 in the direction of the first and/or second spatial directions can be effected by varying the angle settings of the two mirrors 8a, 8b. The angle setting and/or the positioning of the two beam deflection elements 8a, 8b can take place with the aid of a galvanometer drive known to the skilled person and not shown here.”) 
a first drive unit configured to reciprocally drive the first scanning mirror in a predetermined direction within a predetermined angle range; and Lasagni: Paragraphs [0011], [0008], and [0057] [As described above.] [One of the drives reads on “a first drive” and the first direction reads on “a predetermined direction” and the angle settings of one of the mirrors reads on “a predetermined angle range”.]
a second drive unit configured to reciprocally drive the second scanning mirror in a direction different from the driving direction of the first scanning mirror within a predetermined angle range. Lasagni: Paragraphs [0011], [0008], and [0057] [As described above.] [Another one of the drives reads on “a second drive” and the second direction reads on “in a direction different from the driving direction of the first scanning mirror” and the angle settings of the another one of the mirrors reads on “a predetermined angle range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamamoto, Imai, and Lasagni before them, for the tool path control unit has: first and second scanning mirrors configured to reflect the laser beam; a first drive unit configured to reciprocally drive the first scanning mirror in a predetermined direction within a predetermined angle range; and a second drive unit configured to reciprocally drive the second scanning mirror in a direction different from the driving direction of the first scanning mirror within a predetermined angle range as taught in Lasagni because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification for the laser interference structuring of planar samples with which planar samples to be structured simply, reliably, with a clear increase in the processing speed and also while using laser systems having high pulse frequencies and low pulse energies.  (Lasagni Paragraph [0005]).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2019/0225530 A1 to Bohme describes a device for producing and removing an internal contour from a planar substrate including a beam-producing and beam-forming arrangement which is configured to perform a contour definition step wherein a laser beam is guided over the substrate to produce a plurality of individual zones of internal damage in a substrate material along a contour line defining the internal contour.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117